DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a computer-readable non-transitory storage medium having a game program stored therein, the game program causing a computer of an information processing apparatus to:
	receive setting data via a network;
	set, in a virtual field which is disposed in a virtual space and divided in a plurality of unit regions, at least one unit region defined based on the setting data having been received, as a special region associated with a special effect;
	causing an image of the virtual space to be displayed;
	perform game processing including at least a process of controlling movement of at least one player character in the image of the virtual space by using each unit region as a movement unit, based on an operation performed by a player, updating the virtual field in the virtual space, causing the player character to fight with a hostile character disposed in the virtual field, and
	exhibiting the special effect associated with the special region when the player character reaches the special region; and

	the special region is set based on the setting data which indicates the special region defined according to the statistical data that is data about the number of times the event occurs, where the number of times is based on event occurrence information of a plurality of information processing apparatuses.	
Response to Arguments
Applicant’s arguments filed 7/1/2021, with respect to the rejection to claims 1-24 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.